Citation Nr: 0843642	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-10 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for balance problems.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from January 1945 to August 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for 
balance problems.  That same rating decision granted the 
veteran's claim of service connection for bilateral hearing 
loss and tinnitus, assigning a 20 percent and 10 percent 
rating, respectively, effective from the date of receipt of 
his original claim for disability benefits, in March 2004.

In October 2008, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant 
to  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008).


FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran currently has balance 
problems which are due to any incident, event, or disability 
incurred from his active service in the U.S. Navy.


CONCLUSION OF LAW

Balance problems currently claimed by the veteran were not 
incurred in or aggravated as a result of service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in February 2005 which fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  Although no longer required, the veteran was also 
asked to submit evidence and/or information in his possession 
to the RO.  The RO sent the veteran a letter in March 2006 
informing him of how disability ratings and effective dates 
are assigned, under Dingess, supra.  Thus, the Board 
concludes that all required notice has been given to the 
veteran.  

In addition, VA has satisfied its duty to assist the veteran 
in the development of the claim.  The RO has obtained VA 
outpatient treatment records dated from November 2006 to 
October 2008, as well as medical records dated from November 
2001 to March 2005.  The veteran was given the opportunity to 
set forth his contentions at his hearing before the 
undersigned Veterans Law Judge, and was also afforded VA 
audiological examinations in May 2005 and March 2008.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

In this context, the VA outpatient treatment records 
mentioned above were recently submitted to the Board.  At the 
October 2008 videoconference hearing, the veteran and his 
representative indicated that they would waive initial RO 
consideration of any evidence submitted thereafter.  
Therefore, although the RO did not review this evidence in 
the first instance, the Board finds that it is not 
prejudicial to proceed to a decision herein.  

It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  The veteran's 
claimed balance problems are not one of those diseases 
subject to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran is seeking entitlement to service connection for 
balance problems.  He testified that he began noticing 
balance problems after undergoing surgery in 2003 to improve 
his hearing, and he believes his balance problems are 
associated with his inner ear problems.  As noted above, 
entitlement to service connection for bilateral hearing loss 
and tinnitus has been established, effective in 2004.  The 
post-service medical evidence shows the veteran was diagnosed 
with left ear stenosis and required numerous surgeries to 
enlarge his left ear canals.  All surgeries were performed by 
private physicians.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for balance problems.  Although the 
veteran complains of difficulty with his balance, there is no 
competent medical evidence of record showing that his balance 
problem is related to his military service, to include his 
service-connected hearing impairment.  

The veteran's service treatment records (STRs) are negative 
for any complaints, treatment, or findings of a balance or 
equilibrium problem.  In fact, his entrance and separation 
examination reports, dated in January 1945 and August 1946, 
respectively, reflect that his ears were normal on clinical 
evaluation, with no disease or defects noted, and there was 
no indication of any neurological abnormality.  

The veteran testified that began noticing balance problems 
after one of the surgeries which was conducted to enlarge his 
ear canals; however, private medical records dated from 
November 2001 to March 2005 show the veteran consistently 
denied experiencing dizziness and vertigo, including at 
follow-up appointments conducted after surgery.  See private 
medical records dated June to December 2002, June 2003, and 
March 2004.  

The first time the veteran is shown to have complained of a 
balance problem was in October 2008, when he reported that he 
experiences occasional dizziness, which he attributes to left 
ear surgery.  See October 2008 VA outpatient treatment 
record.  The veteran described his dizziness as 
lightheadedness and disequilibrium, as opposed to spinning 
vertigo.  He stated that his dizziness occurs spontaneously 
regardless of head motion or body position, and occurs only 
in the morning, before noon.  The examining physician noted 
the veteran's history of left ear canal stenosis and four 
prior surgeries to enlarge the canal.  After examining the 
veteran and conducting an audiological evaluation, the 
examining physician stated that the veteran's dizziness is 
likely cardiogenic in nature, and noted that vestibular 
testing would be conducted to rule out a peripheral or 
central cause.  

The veteran underwent vestibular testing in November 2008, 
which revealed normal to borderline results.  At a follow-up 
appointment later that month, the examining physician noted 
the veteran's report of continued episodes of lightheadedness 
and imbalance.  As to an assessment, the physician stated 
that the veteran's recurrent lightheadedness and imbalance 
are unlikely to be of vestibular origin.  The physician noted 
that the veteran's problems may well be of cardiovascular 
origin, and deferred to the cardiology service for further 
evaluation and management.  

Based upon the foregoing, the Board finds the preponderance 
of the evidence is against the grant of service connection 
for balance problems.  As noted, the STRs are negative for 
any complaints or findings related to a balance problem, and 
the evidentiary record is negative of any such complaints or 
findings until more than 60 years after he was separated from 
service.  In this regard, the Board finds it probative that, 
while the veteran attributes his balance problems to the 
surgeries performed to enlarge his left ear canal, the 
evidence shows he did not lodge any pertinent complaint of 
balance problems during evaluations after the surgery was 
performed, and the current medical opinion of record 
indicates that there may be a cardiovascular component 
causing the problem.

As to any possibility of a causal relationship with the 
veteran's active service in the Navy in 1945-46, the gap of 
many years in the record militates against a finding that the 
veteran suffered an injury or disease in service which caused 
a chronic equilibrium disorder, and also rebuts any assertion 
of continuity of symptomatology of any such problem since 
separation from service.  See 38 C.F.R. § 3.303(b); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (to the effect that service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

In evaluating the ultimate merit of this claim, the Board 
notes there is no competent medical opinion of record which 
attributes the veteran's current balance problem to his naval 
service in general, or to his service-connected hearing 
impairment (or tinnitus) specifically.  In this regard, the 
Board finds most probative the opinions rendered by the 
physicians who evaluated the veteran in October and November 
2008.  Both physicians reported the veteran's medical history 
as it pertains to his hearing and ear impairment, and 
conducted audiologic and vestibular testing in order to 
determine the origin of his balance problem.  As noted, 
clinical testing revealed that it is unlikely that the 
veteran's balance problem is vestibular in origin and, based 
on the tests performed, physicians stated that his balance 
problems may be cardiogenic in nature.  The Board notes that 
cardiogenic is defined as originating in the heart, and 
vestibular is defined as involving the space or cavity at the 
entrance into the ear canal.  See Dorland's Illustrated 
Medical Dictionary 268, 1822 (28th ed. 1994).  Therefore, the 
most competent and probative evidence of record preponderates 
against a finding that the veteran's balance problem is 
related to his service in the Navy, to include his service-
connected bilateral hearing loss and tinnitus.  

The Board does not doubt the veteran sincerely believes his 
balance problems are related to his military service; 
however, there is no indication that he has the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  We recognize that lay statements 
may be competent to support a claim as to lay-observable 
events or lay-observable disability or symptoms.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the determination as to causation and nexus in this 
case requires sophisticated, professional opinion evidence 
and, as noted above, there is no such evidence of record 
which attributes the veteran's balance problems to service.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for balance problems, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, supra.


ORDER

Entitlement to service connection for balance problems is 
denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


